Benning, J.
concurring.
The Court are unanimous on all the questions in these two cases, except those growing out of the 25th and 26th items of the will. Therefore, I shall confine myself to those two items.
The Court below held those two items, void. I think, that it ought to have held them, void. I think, that they are void for uncertainty.
What persons were meantby the expression, "pooforphan children, citizens of the county of Columbia ?” Persons in existence at the time of the testator’s death, or such persons, and their successors through all time? How poor must persons be, to meet this description, wholly destitute of property, or how nearly so ?
The same questions maybe asked, of the expression, "poor children of the county of Columbia.”
*444There is to be raised, “ an education fund for the purpose of educating poor orphan children.” &c.
What is meant by “ educating ?” 1st, as to the branches to be taught; 2d, as to the extent to which, the branches are to be pursued; 3d, as to the time during which, each child is to enjoy the benefit; 4th, as to the school to which each child is to be sent, whether a school got up for the special purpose, out of the fund, or some, and what, school of the county ? 5th, as to the great question of maintenance during the period while the “ educating” is going on ? The poor have tobe fed, and clothed, and lodged, or they cannot be educated.
It seems to me, that there is no certainty as to what the testator had in his mind, in these respects. There is nothing by which, we can at all determine what his scheme was.
When this is so, ought the testamentary disposition to be held good ? Executing such a disposition must be all blind guess work, so far as the intention of the testator is concerned.
No case sanctioning a disposition so uncertain as this was cited. The Girard will case comes the nearest to doing so, but in that case, the disposition uncertain as it was, was certainty itself, as compared with the disposition in this case. See sections, 3,4, 5, 6, 7, 9, of the XXI item of Girard’s will 2 How. 131.
I think, then, that these two items in the will, are void for being uncertain in the respects above indicated.
The items, are, I think, obnoxious to other object ions, but I content myself with mentioning this one.